Vanderburgh, J.
An order was made by the judge of probate of Bamsey county, allowing the claim of respondent against the estate of Henry G. Charles, deceased, on the 28th day of June, 1884, at a special term of that court held on that day. The executor thereafter, on the fourth day of March, 1885, appealed therefrom to the district court of Bamsey county, where the appeal was dismissed. It is presumed that the order was properly entered on the day first mentioned by the probate judge. The time to appeal, therefore, expired within *43960 days thereafter. Gen. St. 1878, c. 53, § 24; Laws 1879, c. 69. The appeal was too late, and was properly dismissed. Auerbach v. Gloyd, 34 Minn. 500, (27 N. W. Rep. 193.)
Judgment affirmed.